DETAILED ACTION


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited within the IDS documents submitted on April 12, 2019, June 5, 2019, and June 27, 2019 have been considered.
Those references which have been lined-through are duplicate citations.


Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
In claim 6, line 3: change “second K vias” to - - second vias - - 
In claim 14, line 1: add a colon after “comprising” 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keiji et al. (JP 2015-162604 A, hereinafter ‘Keiji’).
As to claim 1, Keiji teaches a solid-state imaging device (shown in figure 6) which comprises: 
a first semiconductor layer (10) in which a first photoelectric conversion unit (i.e. photodiode 11) and a first floating diffusion (13) are formed; 
a second semiconductor layer (20) in which a second photoelectric conversion unit (24) and a second floating diffusion (26) are formed; and 
a wiring layer including a wiring electrically connected to the first and second floating diffusions (indicated e.g. by numerals 23A, 23B, 14A, 14B), 
wherein the first semiconductor layer and the second semiconductor layer are laminated with each other (as is shown clearly in figure 6), and 
the wiring layer is formed on a side of the first or the second semiconductor layer (also shown in figure 6, wiring includes portions formed over layer 20A/B), the side being opposite to a side on which the first semiconductor layer and the second semiconductor layer face each other.

claim 2, Keiji teaches the second semiconductor layer (20) is laminated on the first semiconductor layer (10), and the wiring layer is formed in an upper layer than the second semiconductor layer (shown in figure 6, wiring includes portions formed over layer 20A/B).

As to claim 8, Keiji teaches the first and second photoelectric conversion units are formed for every pixel, which is clearly shown by figure 6.

As to claim 9, Keiji teaches the second photoelectric conversion unit (24) is formed so as to overlap a part or an entirety of the first photoelectric conversion unit (11), as shown in figure 6.

As to claim 13, Keiji teaches a manufacturing method of a solid-state imaging device (shown in figure 6) comprising steps of:
forming a first photoelectric conversion unit (11) and a first floating diffusion (13) in a first semiconductor layer (10); 
laminating a second semiconductor layer (20) on the first semiconductor layer (10); 
forming a second photoelectric conversion unit (24) and a second floating diffusion (26) in the second semiconductor layer (20); and 
forming a wiring layer (indicated e.g. by numerals 23A, 23B, 14A, 14B) including a wiring electrically connected to the first and second floating diffusions on a side of the 

As to claim 14, Keiji teaches an electronic device (in figure 6) comprising: 
a solid-state imaging device including: 
a first semiconductor layer (10) in which a first photoelectric conversion unit (11)  and a first floating diffusion (13) are formed; 
a second semiconductor layer (20) in which a second photoelectric conversion unit (24) and a second floating diffusion (26) are formed; and 
a wiring layer (indicated e.g. by numerals 23A, 23B, 14A, 14B) including a wiring electrically connected to the first and second floating diffusions, 
wherein the first semiconductor layer and the second semiconductor layer are laminated with each other (shown in figure 6), and 
the wiring layer is formed on a side of the first or the second semiconductor layer (also shown in figure 6, wiring includes portions formed over layer 20A/B), the side being opposite to a side on which the first semiconductor layer and the second semiconductor layer face each other.


Allowable Subject Matter
Claims 3, 6, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 4, 5, 7, and 11 are also objected to, as being dependent upon objected claims.)


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812